Citation Nr: 1540062	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997) for a left knee condition, claimed to be due to surgery and/or medical treatment performed/provided at the Northport VA Medical Center (VAMC) between 1986-1987.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to October 1874. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 1991 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151, for his left knee condition. Subsequently, the Veteran's claim was transferred to the RO in 
St. Petersburg, Florida. 

By way of procedural history, the Board notes that this claim has been remanded by the Board on four separate occasions in July 2010, May 2012, February 2013 and May 2014. The Board finds that the RO/AOJ has substantially complied with all such directives noted in the previous remands by the Board and the claim is properly before the Board for appellate review. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for compensation under remaining 
§ 1151. Although the Board sincerely regrets the additional delay, especially in light of the fact that this will be the Board's fifth remand of this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that 38 U.S.C.A. § 1151 was revised, effective October 1, 1997, and the new version of the law is more restrictive than the old version. A new regulation (38 C.F.R. § 3.361) adopting this change was promulgated in September 2004. However, the new law and its implementing regulation do not apply in the instant case, as the appellant's claim has been pending since before the change in the law. VAOPGCPREC 40-97. The Board has applied the version of 38 U.S.C.A. § 1151 and the related regulation 38 C.F.R. § 3.358 (as opposed to 38 C.F.R. § 3.361), which was in effect prior to the recent change.

The version of the law and regulation applicable to the present case provides that where a veteran suffers additional disability resulting from a disease or injury, or an aggravation of an existing disease or injury, as the result of VA hospitalization, medical or surgical treatment, or examination, compensation may be paid in the same manner as if the disability or aggravation were service connected. 38 U.S.C.A. § 1151 (West 1991).

Compensation is precluded where disability (1) is not causally related to VA hospitalization or medical or surgical treatment, or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment, or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment. Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service-connected. 38 C.F.R. § 3.358 (effective prior to October 1, 1997).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme Court found that the statutory language of 38 U.S.C.A. § 1151, as it existed at the time, simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.

As such, neither evidence of an unforeseen event nor evidence of VA negligence or fault would be required in order for this claim to be granted. The only question for consideration is whether the Veteran has additional disability, claimed as a left knee condition, as a result of VA training, hospitalization, medical or surgical treatment, or examination. Any such additional disability, however, must have been neither a continuance nor natural progression of the Veteran's disease or injury nor a necessary consequence of the surgery (i.e., intended to result from, or was certain to result from, the surgery performed).

However, the Board notes that the Veteran's claim is based on a theory of omission, that is, the failure of the VA to diagnose/treat his left knee condition, and as a result, his current left knee disability is more severe. The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries." Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question. Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death." Id. at 364-65. 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (stating that the Board is bound by precedent opinions of the VA's General Counsel). While this aforementioned requirement create a de-facto "fault" element to claims filed prior to October 1, 1997, the Court notes that such is inevitable, as a claim for an act of omission fault and causation is inextricably intertwined. Id. at 364-65. Without such interpretation, pre-October 1997 claims would lead to absurd results allowing Veterans to recover claims for liver disease after a knee surgery because the orthopedic surgeon failed to diagnose any and all other maladies the Veteran may suffer from; such would not be a reasonable interpretation of VA law. Id.  

Here, the Veteran has alleged that his current left knee condition was caused/ aggravated, by treatment and surgery, on his left knee, at the VAMC, between 1986 and 1987. The Veteran asserts that the VAMC failed to properly diagnose his knee condition throughout the relevant period leading up to his partial menisectomy and synovectomy, in 1987, and as such, further damage was done to his left knee, which ultimately resulted in his current disability. He contends that if such a condition was diagnosed and addressed earlier by the VA, his left knee condition would not be so bad today. He specifically asserts that during the relevant time period, he should have been told not to lift heavy things, or use his knees so heavily during the time prior to his surgery, and that it was because of that use, that caused his left knee to progressively worsen. 

As noted above, cases dealing with failure-to-diagnose has a different standard of fault than those § 1151 claims that are based on an improper procedure or treatment. In such claims, even though it was filed prior to October 1997, an element of fault is intrinsic in any analysis, and is inextricably intertwined with the assumed 'duty' to properly diagnose a condition. As such, the key questions here are whether the VA doctors, who were providing care/treatment to the Veteran, should have diagnosed the Veteran's meniscus tear prior to 1987, and if such failure proximately caused/ aggravated the Veteran's left knee condition. The Board finds that such questions remain in want from the competent evidence of record, and consequently, a remand is required prior to any final adjudication by the Board. 

A thorough review of the competent evidence of record, to include several VA Compensation and Pension (C&P) examinations, medical opinions, treatment records, and lay statements, reveals that the overwhelming majority of the evidence only speaks to whether the Veteran's treatment (generically) and/or surgery caused his current left knee condition. The Veteran has been afforded, and the VA has obtained, VA C&P examinations and medical opinions, in July 2011, June 2012, May 2013, June 2014 September 2014, and January 2015. The Board notes that the examinations fail to address those criteria for claims dealing with failure to diagnose, namely, whether VA treating physicians should have diagnosed the Veteran's condition prior to 1987, and if so, if such a delay in diagnosis/treatment caused or aggravated his currently left knee condition. 

The Board notes, even the most recent medical opinion obtained by the VA in January 2015, provided an inadequate conclusion and rationale that again concluded that such treatment and surgery rendered by the VA did not cause or aggravate the Veteran's knee condition. Although the examiner did provide medical treatise evidence that spoke to the potential diagnostic of a meniscus tear, the Board finds that such opinion fails to speak to the applicability of the Veteran's specific symptomatology and circumstances during the time in question. Additionally the January 2015 examiner's ultimate conclusion fails to explicitly address the question of whether the treating physicians at the time should have diagnosed such a condition. The Board notes that, as fault is, in essence, a lynchpin in claims of failure to diagnose, a generalize treatise and broad conclusion, such as provided in the January 2015 medical opinion cannot satisfy such inquiry. As such, the Board finds that the January 2015 opinion to be inadequate for adjudication purposes. 

Other medical opinions and VA examinations of record similarly failed to provide conclusions and rationales that are responsive to the claim at hand, to include the June 2012, May 2013, September 2014 and January 2015, opinions/examinations. Again, these examiners all concluded that there was no relationship between the Veteran's 1987 left knee surgery, and/or treatment, and his current left knee disability and complaints, without any opinion regarding failure to diagnose. The Board finds these examinations and opinions to be equally inadequate for adjudications purposes. 

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When, however, VA provides an examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, the Board does acknowledge that the Veteran has continuously asserted that based on his symptoms during 1986-1987, the VA physicians should have diagnosed his left knee condition sooner, and that it took nearly a year of use/
misdiagnosis before he was provided with the proper diagnosis of a torn meniscus. The Board notes that while the Veteran is competent to assert observable symptoms of his condition, to include excess pain and swelling, neither he, nor the Board, is competent to provide opinions regarding complex medical treatments and diagnosis.  Particularly those that may require advanced medical equipment such as a magnetic resonance imaging machine (MRI). See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Such, complex medical question requires medical training, education and experience, of which neither the Veteran nor the Board possesses. Id. As such, the Board finds that such inquiry is a medical determination and must rely upon medical evidence of record for the purpose of adjudication. Id; see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed left knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum opinion from a suitably qualified examiner that has not examined the Veteran's claims prior. This opinion should discuss the nature and etiology of the Veteran's current left knee condition, to include a diagnosis. The examiner is asked to specifically speak to whether the Veteran's current left knee condition(s), if any, is/are the result of any treatment or procedure provided by any VA medical facility between 1986 and 1987, to include the Veteran's knee surgery in October 1987. 

The examiner is specifically directed to provide an opinion and conclusion regarding the Veteran's claim that the VA physicians failed to properly diagnose his left knee condition leading up to this 1987 surgery, and as a result, his left knee condition was aggravated beyond its natural progression. To this end, the examiner is specifically called onto answer the following inquiry: 

Based on the contemporaneous medical treatment records between 1986 and 1987, should the VA physicians have diagnosed the Veteran's left knee condition, to include a torn meniscus earlier? 

If the pervious question is in the affirmative, the examiner is asked to address whether such delay in diagnosis caused/aggravated his left knee condition beyond the natural progression. In this regard, specifically address whether the lack of instruction to stay off his left knee, or the lack of instruction to not engage in strenuous activity, would have caused/ aggravated his left knee condition.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the medical opinion and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


